DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to applicant’s Amendment and Response to Office Action, dated 03/08/2022, the examiner has considered applicant’s arguments and withdraws the rejection set forth in the Office Action mailed 11/10/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,254,152. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19 and 20 are broader and thus fully met by claims 1-18 of U.S. Patent No. 11,254,152.
Current Application					U.S. Patent NO. 11,254,152
19. (Original) A method of generating a display, comprising the steps of: (a) generating a digital image of a complex frame; Application No. 16/453,526 Amendment dated 03/08/2022 Reply to Office Action dated 11/10/2021 Page 6 of 13 (b) combining the digital image of the complex frame with a digital image of an artwork so as to generate a display image; (c) printing the display image on a substrate; and (d) mounting the substrate on a stretcher bar frame.  


















20. (Original) The method of Claim 19, further comprising the step of:(a) printing a texture on at least a portion of the complex frame; and (b) printing a glossy coating on at least a portion of the texture.

1. A method of generating a print, comprising the steps of: (a) scanning at least one work of art, thereby generating an artwork digital image; (b) scanning with a digital scanner at least one actual physical linear piece of frame molding in a single orientation, thereby generating a single linear molding digital image of the actual physical linear piece of frame molding; (c) generating a plurality of separate individual molding image segments from the single linear molding digital image, each molding image segment having a length that corresponds to a different outer edge of the artwork digital image; (d) combining the artwork digital image with the plurality of separate individual molding image segments arranged around the artwork digital image thereby generating a combined image of the work of art surrounded by a frame; (e) printing the combined image onto a flexible substrate; and (f) mounting the flexible substrate on a backing frame so as to generate a print having an appearance of a framed artwork.
5. The method of claim 4, wherein the step of printing three dimensional relief features comprises the step of printing three dimensional relief features corresponding to the three dimensional information scanned from the frame molding.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 2005/0093888) in view of Port (US 2009/0300526).
Regarding claim 19, Rao discloses “ (a) generating a digital image of a complex frame (Fig. 1, ref.# 27); Application No. 16/453,526 Amendment dated 03/08/2022 Reply to Office Action dated 11/10/2021Page 6 of 13 (b) combining the digital image of the complex frame with a digital image of an artwork (Fig. 1, ref.# 12) so as to generate a display image (Fig. 1, ref.# 48); (c) printing the display image on a substrate (paragraph 0027: printed)”.  
Rao does not specifically teach “(d) mounting the substrate on a stretcher bar frame.”  However, stretching a printed substrate on a stretcher bar was well known in the art prior to the effective filing date of the claimed invention as taught by Port (See paragraph 0021).  Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rao such that the substrate with printed image is mounted on a stretcher bar frame in order to display the printed image on a wall in a protected and flat manner.
Regarding claim 20, Rao discloses “ (a) printing a texture on at least a portion of the complex frame; and (b) printing a glossy coating on at least a portion of the texture.” (paragraph 0046)

Allowable Subject Matter
Claims 1-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
May 7, 2022